DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed February 24, 2021, has been received and entered.
Claim 23 is canceled.
	Claims 1-22 and 24-29 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 repeats the limitation regarding the concentration of ketones of step a) of claim 1 (as added in the amendment filed February 24, 2021), and thus does not further limit the subject matter of parent claim 1.
Claim 10-12 each recite a range for the concentration of ketones of step a) without an upper limit.  Therefore, each of claims 10-12 encompass concentrations of ketones which are . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-13, 17-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Volek (WO 2014/143080. Previously cited) in view of Saslow (PLoS One. April 2014. 9(4): e91027. 11 pages. Previously cited), the Nutritional Ketosis website (“Journey into Nutritional Ketosis.” Archived March 23, 2015. Retrieved from Archive.org on April 26, 2019: <URL: https://web.archive.org/web/20150323211531/nutritionalketosisforhealth.com/what-is-nutritional-ketosis>. Previously cited), and Volek NPL (European Journal of Sport Science. 2015. 15(1): 13-20. Published online October 2, 2014. Listed on Notice of References Cited mailed March 16, 2020).
Volek discloses a method for generating individual specific dietary guidance to manage the risk of a pathology such as weight gain or diabetes (page 1, paragraph [0001]).  Their method may be employed by physicians to provide means to treat or prevent diseases such as type-2 diabetes (page 12, paragraph [0057]).  In particular, the method uses specific levels of a person’s fatty acids for generating the dietary guidance (page 2, paragraph [0009]).  The method comprises comparing at least one biomarker for an individual against at least one threshold, wherein the biomarkers may in particular be the fatty acids palmitoleic acid (POA) and/or di-homo gamma-linolenic acid (DGLA) (page 3, paragraph [0010]).  Samples are collected from the individual to analyze the levels of the biomarkers (page 3, paragraph [0011]).  If the level of palmitoleic acid and/or DGLA are above the threshold, this indicates that carbohydrate intake is above the individual’s metabolic tolerance (page 3, paragraph [0012]).  It is noted that Volek 
The biomarker concentration must stay below the threshold in order to ensure that the individual is maintaining the desired diet (page 7, paragraph [0037]).  This threshold may be determined as an absolute number or a previous value obtained from an individual (page 7, paragraph [0037]).  Additionally, the threshold may be developed by having the individual initially strictly restrict carbohydrate intake for a set period, and testing for biomarker levels (page 7, paragraph [0038]).  This measure of biomarkers may constitute a target level and the threshold may be set as being defined within a defined range about the target (paragraph [0038] bridging pages 7 and 8).  In setting forth the threshold as a previous value obtained from an individual on a diet in which carbohydrate intake is strictly restricted for a set period, and testing for POA and/or DGLA as the biomarker, Volek teaches a method comparable to the claimed invention in that Volek teaches:
a) establishing strictly restricted carbohydrate intake in the individual for a set period (being comparable to step a) of instant claim 1 and a step of instant claim 28);
b) determining, while the individual is experiencing the restricted carbohydrate intake, the amounts of one or more fatty acids in a biological sample from the individual to generate an optimal range of the one or more fatty acids, wherein the one or more fatty acids are selected from palmitoleic acid (POA) and di-homo gamma-linolenic acid (DGLA) (being comparable to step b) of instant claim 1 and the subsequent step of instant claim 28); and

Volek teaches that if the level of palmitoleic acid and/or DGLA are above the threshold, this indicates that carbohydrate intake is above the individual’s metabolic tolerance (page 3, paragraph [0012]).  Also, Volek teaches that if it is known that the individual is already on a low carbohydrate diet, elevated levels of these biomarkers (palmitoleic acid and/or DGLA) may instead indicate that carbohydrate needs to be restricted further and/or the protein intake is above the individual’s metabolic tolerance (page 3, paragraph [0012]).  Elsewhere, Volek teaches that the palmitoleic acid and DGLA biomarkers are sensitive not only to carbohydrate intake, but may also be influenced by protein intake (page 8, paragraph [0041]).  Figure 8 shows biomarker response to protein intake when already on a restricted carbohydrate diet (page 8, paragraph [0041]).  As such, in generating dietary guidance (page 2, paragraph [0009])), Volek teaches adjusting the intake of carbohydrates and/or protein in order to affect the biomarker level.  This reads on modifying the diet of the subject.  Therefore, Volek teaches a step comparable to step c) of instant claim 1, and a step comparable to the ‘modifying the diet’ step of instant claim 28, as well as speaking to limitations of instant claims 24 and 25, since Volek teaches modifying the diet comprising appropriate carbohydrates (reading on a ‘healthy carbohydrate intake’ as recited in instant claim 28, as well as the ‘appropriate amount of carbohydrates’ limitation of instant claim 2), or appropriate carbohydrates and proteins, such that the amounts of the palmitoleic acid and/or DGLA are maintained within the optimal range (the threshold as taught by Volek).


Saslow compares the effects of two diets on the health of overweight or obese adults with type 2 diabetes or prediabetes over a period of 3 months (abstract; page 1, last paragraph).  One diet is the LCK (low carbohydrate, ketogenic) diet in which participants were asked to follow a very low carbohydrate, high fat, non calorie-restricted diet whose goal is to induce a low level of ketosis (page 2, last paragraph).  The participants were encouraged to reduce carbohydrate intake over 7-10 days to between 20-50 grams of carbohydrates a day, not including fiber, with the goal of achieving nutritional ketosis (page 2, last paragraph).  Saslow defined “nutritional ketosis” as a blood beta-hydroxybutyrate level between 0.5 and 3 mM, as measured twice a week at home using blood ketone strips (paragraph bridging pages 2 and 3).  For example, if the participant found that their ketone level is 0.1 (i.e. 0.1 mM), then the participant must lower their carbohydrate consumption (page 3, first paragraph).  Therefore, it is evident that nutritional ketosis is established by a very low carbohydrate, high fat, non calorie-restricted diet in which the blood ketone level is between 0.5 and 3 mM.  This blood ketone level is fully encompassed by the claimed range of ‘about 0.4 mM to about 4 mM’ for the concentration of ketones recited in step a) of instant claim 1 for defining nutritional ketosis, and for defining nutritional ketosis in instant claim 28.  

The Nutritional Ketosis website defines nutritional ketosis as “a state of health in which your body is efficiently burning fat as its primary fuel source instead of glucose” (page 1, first paragraph).  It further indicates that it takes some time to convert the individual’s body over from a state of primarily sugar-burning to fat-burning (page 7, second paragraph).  That length of time 
Volek NPL discusses nutritional ketosis starting on page 17, last paragraph.  A ketogenic diet is highly effective at improving body composition, especially when combined with resistance training, while preserving strength and power performance in the keto-adapted state (page 18, left column, first full paragraph).  Volek NPL states that “after a period of 3-4 weeks with total daily carbohydrates at a level that induces nutritional ketosis, the human body adapts to be able to use almost all fat for its fuel” (page 18, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have established nutritional ketosis as defined Saslow as a blood ketone level of between 0.5 and 3 mM (paragraph bridging pages 2 and 3) in the individual by the restricted carbohydrate diet (the LCK diet) for a period of at least 3-4 weeks or at least 3-6 weeks, prior to testing for the biomarkers levels (POA and/or DGLA levels), in order to determine the biomarker (POA and/or DGLA) concentrations desired (thresholds of these biomarkers) for ensuring that the individual is maintaining the desired diet (e.g. page 7, paragraphs [0037] and [0038] of Volek) of the low carbohydrate, ketogenic (LCK) diet taught in Saslow when performing the method of Volek.  One of ordinary skill in the art would have been motivated to have established nutritional ketosis in the individual since an LCK diet which achieves nutritional ketosis was superior to the standard medium carbohydrate, low fat, calorie-restricted, carbohydrate counting diet currently recommended by the American Diabetes Association for optimizing the health of individuals with type 2 diabetes, as indicated by Saslow, with the following advantages:  more effective at reducing HbA1c, improve glycemic control, more weight loss, more effective at improving blood glucose control, allows decrease in diabetes medications.  These effects would have been 
Moreover, it would have been obvious to establish nutritional ketosis in the individual by the restricted carbohydrate diet (LCK diet, interpreted as reading on restricting carbohydrates as claimed) for at least 3-4 weeks or at least 3-6 weeks, prior to testing for biomarker levels (POA and/or DGLA levels) to determine the biomarker thresholds when practicing the method of Volek.  One of ordinary skill in the art would have been motivated to do this in order to ensure that the individual has adapted to the restricted carbohydrate diet (LCK diet) so that nutritional ketosis is achieved (as supported by the Nutritional Ketosis website and Volek NPL) so that the subject’s body has adapted to using almost all fat for its fuel (as supported by Volek NPL), which could have been desired for the effect of managing weight gain.  Additionally, Volek teaches that the threshold may be developed by having the individual initially restrict carbohydrate intake for a “set period,” and testing for biomarker levels (page 7, paragraph [0038]).  Having the individual on the restricted carbohydrate diet for at least 3-4 weeks or at least 3-6 weeks meets Volek’s requirement of restricting carbohydrate intake for a “set period.”
Therefore, instant claims 1 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis overlaps with the range of instant claim 1), 2, 8, 9 (as taught in Saslow), 10 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis encompasses concentrations reading on the claimed range), 11 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis encompasses concentrations reading on the claimed range), 12 (ketone level of between 0.5 and 3 mM encompasses concentrations reading on the claimed range), 20 (detection of the fatty acids as being POA and/or DGLA reads on a 

Regarding instant claims 3 and 4, Volek teaches their method may be employed by physicians to provide means to treat or prevent diseases such as type-2 diabetes (page 12, paragraph [0057]).  Thus it would have been obvious to have performed the method rendered obvious by Volek, Saslow, the Nutritional Ketosis website, and Volek NPL on an individual at risk of developing pre-diabetes or diabetes, or an individual who has been diagnosed with pre-diabetes or diabetes, thereby rendering obvious instant claims 3 and 4.  
Regarding instant claim 5, Volek teaches that various dieting methods are known for treating diabetes, and that as clinical symptoms and the general condition of a diabetic patient improves through dieting, many diabetics becomes less reliant on diabetic medications (paragraph [0025] on pages 4 and 5).  Additionally, Saslow teaches administering diabetes medication during the study (page 3, last paragraph) and lowering the diabetes medications over the course of the study according to measured blood glucose levels (page 4, first paragraph).  Saslow found that the low carbohydrate, ketogenic (LCK) diet allowed for decreasing diabetes medications (abstract).  Given that Volek and Saslow both teach that the diabetic medications can be adjusted according to the effects of the individual’s diet, it would have been obvious to have performed the method of Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL on a diabetic patient taking a diabetic medication, adjusting the medication 
Regarding instant claims 6 and 7, Volek teaches that for generating dietary guidance, the individual’s risk for developing a pathology which is an insulin resistant condition may be scored (claims 1 and 2 of Volek).  Furthermore, Volek teaches their method may be useful for normal weight individuals with insulin resistance (page 5, paragraph [0026]).  Therefore, it would have been obvious to have performed the invention of Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL on an individual who has been diagnosed with an insulin resistant condition (reading on ‘disorder associated with insulin resistance’), thereby rendering obvious instant claim 6.  Further still, Volek teaches that their method may be used to effectuate healthy weight loss (page 1, paragraph [0001]) and that elevated palmitoleic acid (POA) has been identified as an important indicator of obesity (page 6, paragraph [0030]).  Therefore, it would have been obvious to have performed the invention of Volek in view of Saslow on an individual who has been diagnosed with obesity, thereby rendering obvious instant claim 7.
Regarding instant claim 13, as discussed above, Saslow teaches that nutritional ketosis was defined as a blood beta-hydroxybutyrate level between 0.5 and 3 mM, as measured twice a week at home using blood ketone test strips (paragraph bridging pages 2 and 3).  In order to establish that the low carbohydrate, ketogenic (LCK) diet of the method rendered obvious by Volek and Saslow, the Nutritional Ketosis website, and Volek NPL achieves nutritional ketosis, it would have been obvious to have measured the ketones by the blood ketone test strips taught by Saslow, thereby rendering obvious determining the concentration of ketones in whole blood.  Thus instant claim 13 is rendered obvious.

Regarding instant claim 19, Volek teaches that the samples collected from the individual for biomarker analysis can be whole blood, serum, and plasma (page 3, paragraph [0011]).  Therefore, instant claim 19 is rendered obvious.
Regarding instant claim 21, the references differ from the claimed invention in that they do not expressly disclose determining the amounts of one or more fatty acids in the biological sample from the individual when the individual is not experiencing nutritional ketosis.  Regarding instant claim 26, the references differ from the claimed invention in that they do not expressly disclose determining a baseline of the one or more fatty acids (POA and/or DGLA) prior to establishing nutritional ketosis.  However, Volek teaches that POA is an indicator of the conversion of carbohydrates into fat, and serves as an early indicator that an individual’s body is struggling to handle the dose of carbohydrate being consumed (paragraph [0030] on pages 5 and 6).  Additionally, Volek points out that elevated POA has been identified as an important indicator of obesity, and a risk factor for obesity related diseases such as diabetes (page 6, paragraph [0030]).  Also, DGLA is recognized in Volek as an early indicator that the body is struggling to efficiently metabolize its current level of carbohydrate intake (page 6, paragraph [0033]).  Before the effective filing date of the claimed invention, it would have been obvious to 
Regarding instant claim 22, Volek teaches repeatedly analyzing samples from the individual to identify trends for the POA and/or DGLA (page 3, paragraph [0013]).  See also claim 19 of Volek.  Therefore, instant claim 22 is rendered obvious.
Regarding instant claim 27, Volek teaches in one example measuring the POA and DGLA concentrations in cheek cells and serum for calculating possible thresholds (page 8, paragraph [0039]).  Volek then explains that the diets may then be altered to ensure that it is effective in the long term, and can likewise be tailored to address differing goals, such as weight loss and maintaining a steady weight (page 8, paragraph [0040]).  For the goal of maintaining a steady weight through analysis of POA and DGLA concentrations in check cells and serum for calculating possible thresholds (page 8, paragraphs [0039]-[0040]), it follows that the limitation 
A holding of obviousness is clearly required.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Volek, Saslow, the Nutritional Ketosis website, and Volek NPL as applied to claims 1-13, 17-22, and 24-29 above, and further in view of Dashti (Exp. Clin. Cardiol. 2004. 9(3): 200-205. Previously cited).
As discussed above, Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL render obvious claims 1-13, 17-22, and 24-29.  The references differ from claims 14-16 in that they do not expressly disclose that, after nutritional ketosis is established, the nutritional ketosis is maintained in the individual for at least about a week, at least about two weeks, or at least about one month before the determining step is performed, respectively.
	Dashti discusses the ketogenic diet, pointing out that the ketogenic diet maintains the body in a state of ketosis, which is characterized by an elevation of D-b-hydroxybutyrate and acetoacetate (page 200, left column, last paragraph).  The purpose of the study conducted by Dashti was to investigate the long-term effects of a ketogenic diet on obesity and obesity-associated risk factors in a large population of obese patients (paragraph bridging pages 200 and 201).  In the study, all subjects received a ketogenic diet (page 201, right column first full paragraph), and fasting blood samples of the subjects were tested for the following biomarkers at the eighth, 16th, and 24th week of the study:  total cholesterol, high density lipoprotein (HDL) cholesterol, low density lipoprotein (LDL) cholesterol, triglycerides, blood sugar, urea, creatinine levels (page 201, right column, first paragraph).  Figures 3-9 on pages 202-203 show 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have maintained the individual in nutritional ketosis for a long-term period, in particular at least 5 weeks and up to 21 weeks, after the at least 3-4 weeks or at least 3-6 weeks of the restricted carbohydrate diet (LCK diet) that establishes nutritional ketosis and prior to determining the thresholds of the POA and/or DGLA biomarkers, when practicing the method rendered obvious by Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL.  Nutritional ketosis would been maintained by keeping the individual on the restricted carbohydrate diet.  Given the range of time for establishing nutritional ketosis (at least 3-4 weeks, or at least 3-6 weeks), the individual is on the restricted carbohydrate diet for 8-24 weeks prior to determining the threshold of the POA and/or DGLA biomarkers.  One of ordinary skill in the art would have been motivated to do this because biomarker levels, including cholesterol and triglyceride levels, have been shown by Dashti to change significantly over a long-term period of time after a ketogenic diet is started, including after 8 weeks and 24 
	A holding of obviousness is clearly required.   

Response to Arguments
Applicant’s arguments, filed February 24, 2021, with respect to the rejection under 35 U.S.C. 112(b) of claims 1-22 and 24-29, have been fully considered and are persuasive.  In particular, the rejection has been overcome by the amendment of claims 1 and 28.  Thus the rejection under 35 U.S.C. 112(b) has been withdrawn. 

Applicant asserts that Saslow does not evaluate fatty acids, and instead, Saslow is primarily interested in changes in glycated hemoglobin (e.g. the “Trial design” section on page 2).  Though Saslow studied the changes in glycated hemoglobin as the primary outcome measured when comparing a moderate carbohydrate, calorie-restricted diet representative to conventional diabetic diet recommendations to a very low carbohydrate, ketogenic (LCK) diet (“Trial design” section on page 2), Saslow discloses that the goal for participants in the low carbohydrate, ketogenic diet was achieving nutritional ketosis defined as a blood beta-hydroxybutyrate level between 0.5 and 3 mM as measured using blood ketone test strips (paragraph pages 2 and 3).  The nutritional ketosis of Saslow is thus defined as established when the blood ketone level is between 0.5 and 3 mM.  The reduced glycated hemoglobin level of the LCK diet demonstrated an improved glycemic control which is one of the benefits of the LCK diet as compared to the conventional recommended diabetic diet (page 9, left column, last paragraph).  As stated in the rejection, it would have been obvious to have established nutritional ketosis in the individual since the low carbohydrate, ketogenic (LCK) diet which achieves 
Additionally, Applicant asserts that neither the Nutritional Ketosis website nor the Volek NPL cure the deficiencies of Volek and Saslow.  However, the Nutritional Ketosis website and the Volek NPL were cited to render obvious the length of time for establishing nutritional ketosis.
Applicant asserts that none of the cited references, alone or in combination, teach or suggest the step of “modifying the diet of the individual” so as to allow the individual to ingest an amount of carbohydrates, or carbohydrates and proteins, that maintain the fatty acids within the optimal range (e.g. a “healthy” amount of carbohydrates or carbohydrates and proteins).  Applicant further argues that none of the cited references, alone or in combination, teach or suggest methods that “allow an individual to maximize or ‘fine tune’ their carbohydrate intake within healthy limits (e.g., in the absence of increasing weight, to prevent re-gain of weight, to promote maintenance of weight loss, and/or to maintain a desired weight in an individual)” (page 5, lines 4-7 in the present application).  The Examiner respectfully disagrees, since Volek teaches that if it is known that the individual is already on a low carbohydrate diet (in this case, the LCK as rendered obvious in view of Saslow), elevated levels of the biomarkers (palmitoleic acid and/or DGLA) may instead indicate that carbohydrate needs to be restricted further and/or the 
As such, the Examiner respectfully disagrees with Applicant’s assertion that simply combining references that disclose the use of fatty acid levels as biomarkers with references that disclose nutritional ketosis does not result in the claimed method, and Applicant’s assertion that the references do not make the claimed method obvious.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                  

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651